Hon. Darwin L. Wilder      Opinion No, S-49
  County Attorney
  Denton County              Re:   Le allty under Article
  Denton, Texas                    68 V.P.C I of the giving
                                   of a valuable prize by
                                   means of a drawing for
                                   which anyone is eligible
                                   to register  in the donor’s
                                   store at nc cost, partici-
                                   pants not being required
  Dear Mr. Vilder:                 to be present at drawing.
           You have requested our opinion as to the legality
  under Article  654 of Vernon ‘6 Penal Code of a plan described
I by you as fol3ows :
            “Facts:   The local Safeway Stores advertise
        that they would give away, free, at a drawing,
        a ‘Nelly-Belle’   jeep.  This was ‘a promotion
        scheme to increase the sale of Post cereals.
        Snfeway sells Post Cereals and as, a result of
        the advertising   of the give away drawing, their
        sales were increased thereby.    To be eligible
        for the drawing, patrons of the store was re-
        quested to enter building and register.      There
        was nothing to buy - anyone could register.      The
        winner did not have to be present at drawing to
        win.”
            This office  considered a similar plan not to be In
  violation  of such Article   In Opinion No. v-167, dated April
  28, 1947, a copy of which Is attached hereto.      That opinion
  was approved on page 4 of Opinion No. v-1564, dated December
  23, 1952, a copy of which also Is attach’ed hereto.
            The Court of Criminal Appeals has recently held that
  another similar pUa does not violate such artiole.    In Brice
  v. State, 242 S.W.26 433, 435 (Tex. Grim. 1951), the Court;
  said :
Hon. Darwin L. Wilder,        page 2 (S-49)


              "Under the authorities    mentioned, we must
          conclude that in the absence of any charaoter
          of favoritism   shown to customers, the lottery
          statute,   Art, 654, P~c., is not violated    under
          a plan whereby a merchant awards a prlse or
          prizes by chance to a registrant,      wfth@ut re-
          quiring any registrant     to be a customer or to
          purchase merchandise or to do other than regls-
          ter without charge at the store, though the
          donor may receive a benefit     from the drawing
          in the way of advertising."
          It is the opinion       of this office that the plan sub-
mitted by you, as outlined        above, does not violate Article
654 V.P.C*
                               SUMMARY
              The giving of a valuable prise by means
          of a drawing for which anyone Is eligible
          to register   in the donor86 store at no cost,
          no favoritism   being shown, and partloipants
          not being required to be present at the draw-
          ing, does not constitute    a lottery la vlola-
          tloa of Article 654 V.P.C.
APPROVED:                                     Yours very truly,

V. F. Taylor                                  JOHNBEN SEEPPERD
State Affairs      Dlvlslon                   Attorney ffsneral
Wlllis E, Gresham
Reviewer
Burnell     walarep
Reviewer
Robert S. Trotti
First Assistant
John Ben sheppera
Attorney General
JA/rt
Encls.